Citation Nr: 0416198	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-20 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  This matter arises from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The RO previously denied service connection for myocarditis 
with heart failure in a June 1979 rating decision.  The 
veteran did not appeal that decision.  The present claim was 
appropriately developed as a new issue insofar as entitlement 
to service connection for cardiovascular disease, to include 
hypertension, were not in contention at the time of the 1979 
rating decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).


FINDING OF FACT

Hypertension did not manifest in service or within one year 
of service discharge, and no medical evidence has been 
presented establishing a nexus between any incident, disease, 
or sickness occurring in service and the veteran's current 
hypertensive disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
November 2001 rating decision and October 2002 statement of 
the case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by a 
letter dated in February 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the veteran has reported post-service 
treatment for cardiovascular problems through the Pasco 
County VA Outpatient Center (VAOC).  The RO has obtained 
these records as well as written statements from the veteran.  
The veteran has not indicated that there are any outstanding 
records pertinent to his claim.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows the veteran has been afforded VA general medical and 
cardiovascular examinations for the purpose of determining 
the nature and etiology of his current cardiovascular 
disability.

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice, inasmuch as the VCAA notice 
letter was mailed to the veteran prior to the RO's 
consideration of his claim for service connection.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the RO's notice letter did not contain the specific 
language regarding the fourth element cited by the Court in 
Pelegrini, the letter did instruct the veteran to tell the RO 
about any additional information or evidence for which he 
wanted assistance in obtaining and to send the information as 
soon as possible.  He was also advised that he was 
"ultimately responsible" for furnishing VA with the 
evidence and information to support his claim and that, he 
should advise the RO if he did not have any additional 
evidence to submit.  Under the circumstances set forth above, 
and considering the multiple occasions that he has 
communicated with VA regarding his claim, the Board finds 
that the appellant has had ample notice of the types of 
evidence that would support his claim and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal.  He has not identified any evidence not 
already of record.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends that his current cardiovascular problems 
are etiologically related to his military service.  He states 
that the myocarditis and right-sided heart failure that he 
experienced in service caused or aggravated his current 
hypertension and other cardiovascular problems.  He further 
maintains that his chronic hypertension had its onset during 
his active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

At his service enlistment examination, the veteran's heart 
and vascular system were found to be normal.  His blood 
pressure was 128/76.  The veteran was admitted to the 
hospital in January 1972 with a bilateral lower lobe viral 
pneumonia.  His blood pressure was 106/70.  The veteran's 
condition worsened with the onset of respiratory failure and 
subsequent development of right-sided heart failure.  He was 
placed on a respirator.  The pneumonia cleared and the 
congestive heart failure responded to medications.  The 
veteran was discovered to have a pericardial friction rub.  
The diagnosis was myocarditis most likely caused by an 
internal virus.  A physical examination conducted prior to 
his hospital discharge indicated that heart sounds were of 
normal consistency with no rubs appreciated.  There was a 
soft, systolic murmur at the apex.  X-rays showed no evidence 
that the cardiac failure or myocarditis had persisted.  The 
veteran was discharged back to full duty.  

There is an undated treatment note that indicates that the 
veteran was seen for complaints of anterior left-sided chest 
pain.  His blood pressure was 180/110.  His heart had a 
regular rate and rhythm.  An EKG was within normal limits.  
The impression was pleuritic chest pain - viral with 
hyperventilation.

On physical examination pending service discharge, the 
veteran's heart and vascular system were found to be normal.  
His blood pressure was 134/104.  However, after a re-check, 
his blood pressure was 130/76, which was considered to be 
within normal limits.  No findings were made with regard to 
hypertension or any other cardiovascular disorder.

As part of an earlier claim for service connection for the 
myocarditis and heart failure, the veteran was afforded a 
special general medical examination in April 1979.  His in-
service history of treatment for heart failure was discussed.  
He denied any current cardiopulmonary problems.  He said he 
jogged a mile back and forth to work each day with no chest 
discomfort.  His blood pressure was 124/88.  His pulse was 64 
and regular.  His heart had a regular rhythm with no apparent 
murmurs, gallops, thrills, or rubs.  The diagnosis, in 
pertinent part, was status post myocarditis with congestive 
heart failure, resolved.

The evidence received in support of the veteran's current 
claim for service connection includes medical records from 
the Pasco County VAOC.  Dated between January 2001 and 
September 2002, those records document the veteran's ongoing 
treatment for multiple health problems, to include diabetes 
mellitus, obesity, hypertension, and coronary artery disease 
with chest pain.  None of the records relate the veteran's 
current cardiovascular problems to his active military 
service.  

VA general medical and heart examinations were conducted in 
November 2000.  His in-service history of treatment for 
pneumonia, myocarditis, and heart failure were discussed.  He 
was noted to have a recent history of poorly controlled 
hypertension.  Chest x-rays showed normal cardiac size, 
normal lung parenchyma, and no evidence of acute disease.  An 
EKG showed normal sinus rhythm with a nonspecific T wave 
abnormality.  The veteran was noted to have had an 
echocardiogram that showed  an ejection fraction of 55 
percent and no obvious valvular disease.  Two previous heart 
catherizations were noted to be negative.  The general 
medical examiner diagnosed the veteran as having poorly 
controlled hypertension.  With respect to any present 
evidence of right-sided heart failure, the general medical 
examiner deferred to the findings of the cardiology 
examination.  The impression of the VA cardiologist was that 
there was "no objective evidence of coronary or cardiac 
disease".

In support of his appeal, the veteran submitted a February 
2001 statement from his treating VA physician.  The physician 
indicated that the veteran had been under her care since 
1999.  She said she reviewed the veteran's service medical 
records.  She identified the presence of a heart murmur and 
hypertension.  The physician opined that some of the 
veteran's current disabilities "could be" a direct result 
of the illness he suffered during his active military 
service.  She stated that the veteran's current heart murmur 
and hypertension were service related.

An additional VA cardiovascular opinion was obtained in 
October 2001.  The veteran's in-service medical history was 
addressed.  The examiner noted that the veteran made a full 
recovery from his myocarditis without any evidence of cardiac 
dysfunction, and that there was no evidence of hypertension 
or use of anti-hypertensive medications in service.  The 
findings of November 2000 VA examinations were discussed.  
The diagnosis was essential hypertension, poorly controlled.  
The examiner opined that there was no evidence that the 
veteran's hypertension began during his military career.  He 
added that he was in total agreement with the findings made 
in the November 2000 cardiovascular examination report, which 
indicated that there was no evidence of underlying coronary 
or cardiovascular disease.  He said the myocarditis that the 
veteran suffered from in service had left no residuals.

As noted above, the service medical records fail to establish 
that chronic disability of the cardiovascular system was 
present during the veteran's active service, or that the 
veteran suffered any permanent injury to his heart in 
service.  The Board acknowledges that abnormal blood pressure 
readings were recorded on an undated treatment report and 
initially at his service discharge examination.  However, on 
re-testing, the veteran's blood pressure was found to be 
within normal limits.  His blood pressure was also recorded 
to be normal at his April 1979 VA examination.  In other 
words, there is no evidence showing a diagnosis of chronic 
hypertension in service or within one-year of the veteran's 
service discharge.  The veteran must therefore present 
medical evidence that establishes a nexus between his current 
hypertension and the myocarditis that occurred during his 
active service.  However, VA cardiology examiners have 
reviewed the record and have concluded that the veteran's 
current hypertension did not have its onset during active 
service.  

Some findings have been made that associate the veteran's 
current disabilities, to include hypertension, to his active 
service.  Specifically, there is the February 2001 statement 
from the veteran's treating physician that indicated that 
some of the disabilities currently suffered by the veteran 
"could" be a direct result of the illnesses he acquired 
during his active service.  Such speculation, however, has 
limited probative value when the opinion is weighed against 
the other evidence of record.  38 C.F.R. § 3.102; see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).

On the other hand, the reports of the November 2000 and 
October 2001 cardiovascular examinations are clearly 
disfavorable to the veteran's claim.  The veteran was 
examined and his claims file was thoroughly reviewed.  In 
each instance, it was opined that the veteran's hypertension 
is not etiologically related to his active service, and that 
there is no evidence that the veteran's current 
cardiovascular problems are related to the heart illness he 
suffered in service.  Moreover, with the exception of the 
poorly controlled hypertension, both examiners stated there 
was no evidence of current underlying coronary or 
cardiovascular disease. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the 
opinions rendered in the November 2000 and October 2001 
cardiovascular examination reports are clearly more probative 
than the anecdotal findings made by the veteran's treating 
physician.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for cardiovascular disease, to 
include hypertension, and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to service connection for cardiovascular disease, 
to include hypertension, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



